                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CLEVELAND WILSON,

      Petitioner,

v.                                                  CASE NO. 3:21cv18-MCR-MJF

M.V. JOSEPH,

      Respondent.
                                            /

                                        ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated May 9, 2021. ECF No. 5. The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

              incorporated by reference in this Order.
2.   This case is DISMISSED without prejudice for Petitioner’s failure to

     comply with orders of this court.

3.   The clerk of the court shall close the case file.

DONE AND ORDERED this 29th day of June 2021.




                                 s/ M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
